                          Case 4:17-cr-00038-KGB Document 75 Filed 01/28/21 Page 1 of 6
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                          Sheet I



                                          UNITED STATES DISTRICT COURT
                                                              Eastern District of Arkansas

           UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                                 V.                                          (For Revocation of Probation or Supervised Release)

                        JAMES WICKER




 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)               1-5
                                                            ___________ of the te~I-rF-·<:tMrmri-dnlr'of--'"'4---;:;-;:-;:;--;;-;-;::;;.;-
 •    was found in violation of condition(s) count(s) - - --             -   ----
                                                                                         after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                 Nature of Violation                                                             Violation Ended
 1                                    Failure to refrain from unlawful use of a controlled substance.             03/12/2020

 2                                    Failure to serve a term of 30 days of inpatient drug treatment

                                      followed by a minimum of three months of chemical-free

                                      living up to six months of chemical-free living .                           03/12/2020

        The defendant is sentenced as provided in pages 2 through - -6- - of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant' s Soc. Sec. No.: 92 60                       01/13/2021
                                                                                                 Date of Imposition of Judgment
 Defendant's Year of Birth:              1980

 City and State of Defendant' s Residence:
 Blytheville, Arkansas 72315
                                                                             Kristine G. Baker, United States District Judge
                                                                                                    Name and Title of Judge

                                                                                                       2~ , J.1)2-\
                       Case 4:17-cr-00038-KGB Document 75 Filed 01/28/21 Page 2 of 6
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                                Judgment-Page   2    of     6
                                                                                                                          - -- -
DEFENDANT: JAMES WICKER
CASE NUMBER: 4:17-cr-00038 KGB

                                                       ADDITIONAL VIOLATIONS

                                                                                                                    Violation
Violation Number                Nature of Violation                                                                 Concluded
3                               Failure to pay a $100 special assessment.                                           03/12/2020

4                               Failure to live at a place approved by the probation officer.                       03/19/2020

5                               Failure to allow the probation officer to visit at any time at your home or

                                elsewhere and permit the probation officer to take any items prohibited by

                                the conditions of supervision that is observed in plain view.                       03/19/2020
                         Case 4:17-cr-00038-KGB Document 75 Filed 01/28/21 Page 3 of 6
AO 245D (Rev. 02/18)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                     Judgment -   Page   3   of   6
DEFENDANT: JAMES WICKER
CASE NUMBER: 4:17-cr-00038 KGB


                                                                 IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

8 months.




     ii    The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in non-residential substance abuse treatment during incarceration.




     ii    The defendant is remanded to the custody of the United States Marshal.

     •    The defendant shall surrender to the United States Marshal for this district:
          •      at   - - - - -- -- -               •    a.m .    •     p.m.        on
          •      as notified by the United States Marshal.

     •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •      before 2 p.m. on
          •      as notified by the United States Marshal.
          •      as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                         to

at   _ _ _ _ __ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                               By
                                                                                              DEPUTY UNITED STATES MARSHAL
                         Case 4:17-cr-00038-KGB Document 75 Filed 01/28/21 Page 4 of 6
 AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                          Sheet 3 - Supervised Release
                                                                                                   Judgment-Page   _ 4_ _   of      6
DEFENDANT: JAMES WICKER
CASE NUMBER: 4:17-cr-00038 KGB
                                                            SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

     One (1) year.




                                                        MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
        from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 •    The above drug testing condition is suspended, based on the cou1t's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.       •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution ." (check if applicable)
5.       l!f'
            You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      •   You must participate in an approved program for domestic violence . (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                        Case 4:17-cr-00038-KGB Document 75 Filed 01/28/21 Page 5 of 6
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                         Sheet 3A - Supervised Release
                                                                                               Judgment-Page     5     of       6
DEFENDANT: JAMES WICKER
CASE NUMBER: 4:17-cr-00038 KGB

                                           STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your. conduct and
condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
    your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
    different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
    and when you must report to the probation officer, and you must report to the probation officer as instructed.
..,
.). You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
    from the court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
    notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
    officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
    from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
    officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
    or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
    probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
    been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything
    that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
    nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
    without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
    may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
    contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                        Date
                          Case 4:17-cr-00038-KGB Document 75 Filed 01/28/21 Page 6 of 6
  AO 2450 (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                           Sheet 30 - Supervised Re lease
                                                                                          Judgment-Page    6    of      6
  DEFENDANT: JAMES WICKER
  CASE NUMBER: 4:17-cr-00038 KGB

                                               SPECIAL CONDITIONS OF SUPERVISION

The defendant must reside in a residential reentry center for a term of 180 days to commence immediately upon release
from imprisonment. He must follow the rules and regulations of the center.

The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing , outpatient counseling, and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived . (This
special condition overrides the 7th Standard Condition of Supervision on the Judgment and Commitment order).

The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
program . He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
month , based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
treatment, the co-pay requirement will be waived .

The defendant must disclose his substance abuse history to prescribing physicians, and he must allow the probation office
to verify that disclosure.

All general and standard conditions previously imposed remain in full force and effect.
